                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                            Civil Action No: 5:18-cv-00329

ELIZABETH LOBOA and M. TODD RIDGEWAY,

               Plaintiffs,

       v.

WOMEN’S HEALTH ALLIANCE, P.A. (formerly                    ORDER GRANTING MOTION TO
Atrium Obstetrics & Gynecology, P.A. and currently                   SEAL
d/b/a Atrium Obstetrics & Gynecology), UWH OF
NORTH CAROLINA, LLP, ZOE BEATTY, M.D.
(a/k/a Zoe Pietrus), and TARA SEMLER,

               Defendants.



       Currently before the Court is the Motion to Seal of Plaintiffs Elizabeth Loboa and M.

Todd Ridgeway (“Plaintiffs”). Specifically, Plaintiffs have asked that the deposition testimony

of Ruth White, submitted as Exhibit 3 in connection with Plaintiffs’ Notice of Filing, be

maintained under seal.

       The Court notes that the materials that Plaintiffs request to be sealed consist of deposition

testimony and that testimony is to be treated as CONFIDENTIAL. As the materials were

submitted to the Court in connection with discovery motions, there is no public right of access.

It appears to the Court that Plaintiffs have complied with the requirements of Local Civil Rule

79.2 and Section V.G(1) of the ECF Administrative Policies and Procedures Manual.

       Accordingly, Plaintiffs’ Motion to Seal is hereby GRANTED and it is hereby ORDERED

that Exhibit 3 to Plaintiffs’ Notice of Filing be maintained under seal until further order of the
Court. Plaintiffs are instructed to file in the public record any material that is not designated

confidential by any party upon receipt of notice of any such designations.
                              August 2019.
                 7th day of __________,
       This, the ___




                                                    United States District Court Judge




                                                2
